Citation Nr: 0930711	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-36 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus 
type 2. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1970.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the Veteran had requested 
a hearing before the Board at the local VA office (i.e., 
Travel Board hearing).  See the VA Form 9 dated in October 
2007.  As of this date, the Veteran has not been afforded a 
hearing before the Board.  There is no indication in the 
record that he withdrew his request for a hearing.    

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (2008), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  To ensure full compliance with 
due process requirements, a remand is required. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the Denver, Colorado, Regional 
Office.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the Veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




